UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

UNITED STATES OF AMERICA
                                                                              15-CR-317 (KMW)
                                                                                  ORDER
                 v.


DEAN SKELOS,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Matthew Leish, in-house counsel for non-party Daily News L.P., has requested the

unsealing of Defendant’s motion for compassionate release and associated submissions.

        Defense counsel shall provide the Court, by 3:30 p.m. today, copies of Defendant’s

motion for compassionate release, Defendant’s supplemental letters dated March 27, 2020 and

April 1, 2020, and any additional documents related to Defendant’s present motion not filed on

the public docket, using highlighting to indicate proposed redactions. Defense counsel shall take

note that redactions must be very limited under Second Circuit law in order vindicate the

public’s qualified right of access to judicial proceedings and documents under the common law

and the First Amendment.

        The reason this time period is short is that defense counsel should have filed redacted

copies initially. I expect to rule on the proposed redactions today by 4:30 p.m.

SO ORDERED.

 Dated: New York, New York
        April 9, 2020                                                /s/ Kimba M. Wood
                                                                      KIMBA M. WOOD
                                                                   United States District Judge



                                                        1
